DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are presented for examination.
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in a telephone interview with Bo-Young Yeum (Reg. No. 73,803) on 02/09/2021.
4.1	The application is amended as follow:
	Claim 1. (Currently Amended) A laboratory tracer experiment system based on karst conduit medium characteristic inversion, comprising:
 a assembly model system of the karst conduit medium, a test bed, a water supply system, a full-automatic control system for tracer adding, a real-time wireless monitoring system of fluorescent tracer, a central control system and a high-definition camera recording system; 
the assembly model system of the karst conduit medium consists of a series of conceptual model of karst conduits of designed sizes and types, and is configured to simulate different types of underground karst media; flow rate measurement and tracer adding are carried out at an inlet of each conduit, and real-time data acquisition and monitoring are carried out at an outlet to obtain tracer curve characteristics of different karst medium structures; 

the full-automatic control system for tracer adding is connected to the assembly model system of the karst conduit medium to add a prepared tracer solution into the assembly model system of the karst conduit medium; 
the real-time wireless monitoring system of fluorescent tracer is configured to monitor the concentration of a fluorescent tracer and the flow rate in real time, and implement remote wireless transmission of data; 
the high-definition camera recording system is configured to record and shoot the whole transport process of the fluorescent tracer in the conduit, and transmit images and videos in real time to the central control system wirelessly, and the images and videos and the collected tracer concentration and flow rate are visually displayed on the display screen to provide basis and help for processing and analyzing late data; 
the central control system controls the full-automatic control system for tracer adding, the water supply system, the real-time wireless monitoring system of fluorescent tracer and the high-definition camera recording system to communicate with the central control system.
Allowable Subject Matter
5.	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
6.1	While Lauber et al. discloses the use of artificial and natural tracers to assess groundwater transit-time distribution and flow systems in a high-alpine karst system; Li discloses a laboratory simulation of solute transport and retention in a karst aquifer; and Montana et al. neither of these references taken either alone or in combination with the prior art of record discloses ”the specific structure/function of karst medium assembly pipe model system, including test bench, and the water supply system; and the specific structure/function of the automatic tracer placement control system, wireless real-time fluorescent tracer monitoring system, and the central control system and high-definition camera recording system”, as specifically shown in the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.	 
6.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        February 10, 2021